Exhibit 99.1 IDT Corporation - Results for Fourth Quarter and Full Year Fiscal 2010 NEWARK, NJ — October 14, 2010:IDT Corporation (NYSE: IDT; IDT.C) reported net income of $7.5 million ($0.33 per diluted share) for its fourth quarter of fiscal 2010 and net income of $20.3 million ($0.94 per diluted share) for its fiscal year ended July 31, 2010. FOURTH QUARTER FISCAL 2010 SUMMARY $ in millions, except EPS Q4 2010 Q3 2010 Q4 2009 YoY Change (%/$) Revenues $ $ $ +3.8 % Gross profit $ $ $ )% Gross margin percentage % % % (220 basis points) Total SG&A expense (including corporate SG&A, bad debt expense, and research and development expense) $ $ $ )% Corporate SG&A expense $ $ $ )% Adjusted EBITDA $ $ $ +12.9
